 Case 3:17-cv-01362 Document 1215 Filed 02/08/21 Page 1 of 2 PageID #: 42040



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     ORDER REGARDING PUBLIC ACCESS

     The pretrial conference, previously scheduled for February

3, 2021, was rescheduled for February 9, 2021, at 9:00 a.m., via

videoconference.     See ECF No. 1214.     Mindful of the presumption

of openness that accompanies courtroom proceedings, these

proceedings will be made available electronically so that the

respective trial teams, members of the public, members of the

press, and other interested parties can observe the proceedings.

     To make use of this technology, use one of the following

methods:
 Case 3:17-cv-01362 Document 1215 Filed 02/08/21 Page 2 of 2 PageID #: 42041



       Web browser:

       https://join.uc.uscourts.gov/invited.sf?secret=aBe.nuT4rMl0Gfyale7atQ&id=314041604

       Phone:

       5713532300, then enter 314041604

Any person encountering trouble in using this technology should

contact the court’s IT Department at 1-304-347-3005 for

assistance.

       Persons using remote access to proceedings are reminded of

the general prohibition against photographing, recording, and

rebroadcasting of court proceedings.                    See Local Rule Civ. P.

83.10.     Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted

entry to future hearings, denial of entry to future hearings, or

any other sanctions deemed necessary by the court.

       The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic

NEF.



                  IT IS SO ORDERED this 8th day of February, 2021

                                                ENTER:


                                               David A. Faber
                                               Senior United States District Judge




                                               2
